Citation Nr: 1501607	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus (DM) type II. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Sioux Fall, South Dakota. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2013 Board hearing, the transcript of which is included in the VBMS system.

Additionally, evidence was associated with the claims folder following the RO's most recent adjudication of the Veteran's claim in a January 2013 supplemental statement of the case, but is not pertinent to the claims herein decided.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2014).


FINDINGS OF FACT

1. In an unappealed decision, dated in April 2000, the RO denied a claim for service connection for DM type II.  

2. The evidence received since the RO's April 2009 decision denying a claim of entitlement to service connection for DM type II, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for DM type II.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.313, 20.1103 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).      

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The April 2012 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for DM type II (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denial. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2013 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question, specifically as to the cause and symptoms of the DM type II.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits 

The Veteran claims his current DM type II was a result of exposure to Agent Orange during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997). 

Simply stated, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service to get the presumption.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Secretary of VA revisited the issue in 2012 and determined, after review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," that the evidence does not support establishing a presumption of exposure to herbicides for Blue Water Navy veterans.  See Notice, 77 Fed. Reg. 247, 76170-76171 (2012).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases, including DM type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA first received a claim of entitlement to service connection for DM type II in April 2007.  In that April 2007 claim, the Veteran stated that he had diabetes due to exposure to herbicides.  Taking the Veteran's statement as well as other relevant evidence such as service treatment records, VA treatment records, responses from the National Personnel Record Center and Defense Personnel Records Image Retrieval System about the Veteran's military records not showing exposure to herbicides and that they were unable  to determine whether or not the Veteran had in-country service in Vietnam, and a report from U.S. Armed Services Center for Unit Records Research (CURR) of the Veteran's ship's history (the USS Ranger), the RO denied that claim in an April 2009 rating decision on the basis that the evidence of record had not established any in-country Vietnam service.  

The April 2009 rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 2009 decision.  Therefore, the April 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).

The exception to the law of not reopening a claim that has been the subject of a final RO decision is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for DM type II is evidence relating the Veteran's DM type II to service.  Thus, for evidence to be material, it must relate to this fact.

Evidence added to the record following the RO's April 2009 decision, is either redundant or cumulative of evidence already of record or, if it is new, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for DM type II.

Evidence submitted since the April 2009 decision include a memorandum, dated May 2009, from the Joint Service Records Research Center (JSRRC) stating there is no evidence indicating the Navy or Coast Guard ships transported herbicides from the United States to the Republic of Vietnam or that ships operating off the Coast of Vietnam store, tested, or transported tactical herbicides.  The RO also received a NPRC response in April 2012 indicated the Veteran's dates of service in Vietnam and in September 2012 received an article on Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The above mentioned evidence is not new or material because evidence of the record already established the USS Ranger was not carrying herbicides and the Veteran has not contented otherwise, the dates of the Veteran's service in Vietnam, and the location of the USS Ranger in Vietnam.  

Other evidence added includes VA treatment records and private treatment records demonstrating continued treatment of the Veteran's DM type II.  Merely showing additional evaluation and treatment of these disabilities is insufficient reason to reopen the claims.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing other crucial matters such as causation, does not constitute new and material evidence). See also Cox v. Brown, 5 Vet. App. 95, 99 (1993) and Morton v. Principi, 3 Vet. App. 508, 509 (1992) (per curiam) (medical records describing Veteran's current condition are not material to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

Other additional evidence includes a statement in April 2012 noting there was no history of diabetes in his family.  The RO received another statement from the Veteran in September 2012 asserting Agent Orange in Vietnam caused his disease and he did not go to the doctor for thirty years after discharge from service.  The RO also received a statement from the Veteran in January 2013 stating DM type II can linger for years before being diagnosed, there is no way of proving that the USS Ranger may have been in contact with Agent Orange, and he never stated he was ashore in Vietnam or in any inland water ways; he was in blue water, not brown water.  Additionally, during his April 2013 Board hearing the Veteran asserted several support ships traveled with the carrier.   

However, to the extent that the Veteran's testimony is an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions of DM type II being related to military service, which were advanced and addressed by the RO in April 2009, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993). See also Anglin v. West, 11 Vet. App. 361, 368 (1998) (Veteran's testimony supporting fact previously rejected regarding an alleged PTSD stressor was cumulative).  As such the Board finds the Veteran's statements regarding his service in Vietnam and DM type II are redundant and cumulative of the Veteran's previous statements regarding his service in Vietnam and causes of his current disability.  The Veteran's written statements and testimony in this regard are not new evidence.

The Veteran also submitted a private medical opinion in December 2012 stating the Veteran had a history of exposure to Agent Orange chemicals while in Vietnam.  However this private medical opinion is based on an inaccurate factual predicate.  The physician is repeating the Veteran's assertions of DM type II being related to herbicide exposure in military service, which was already advanced and addressed by the RO in April 2009.  The physician is engaging in a legal analysis rather than a medical determination.  Thus, this private medical opinion does not raise a reasonable possibility of substantiating the Veteran's claim. 

In sum, the additional evidence simply fails to show that a current diagnosis of DM type II is associated with herbicide exposure.  As such, the additional evidence is not new and material and does not relate to an unestablished fact necessary to substantiate the claim. 

As there has been no new and material evidence added to the record since the April 2009 decision, the Board concludes that the claim of entitlement to service connection may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for DM type II is not reopened; the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


